DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group 1 (claims 1-19 and 25-32) in the reply filed on 03/25/2022 is acknowledged.
Applicant's election with traverse of Species II (claims 25-32) in the reply filed on 03/25/2022 is acknowledged.  The traversal is on the ground(s) that because the OA provided by the examiner admits that Species I-V fall within the same classification, there is no evidence provided that the examination of all the species would be a burden on the examiner. This is not found persuasive because the examiner's assertion that the examination of Species I-V would require search of different classes/subclasses, different search strategies, or search queries is considered a proper reason for concluding that the examination of all the species is considered a burden upon the examiner. To provide the applicant with further explanation of how the examiner came to this conclusion but not to differ from the originally set forth restriction requirement, each species restricted out by the examiner has an overall different structural configuration which would require separate search queries. Specifically regarding species I, II, and V, the examiner would be required to search a base debridement manifold and then separately search a cover layer, a second distinct layer of the same material as the debridement manifold, and a buffer layer, each of which having distinct functionality in use in a negative pressure wound therapy system. Specifically regarding species III and IV, the examiner would be required to search multi-density debridement manifolds in different configurations, utilizing separate search strings to read on each specific configuration. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
The instant application claims priority to U.S. Provisional Application no. 62/796,407 filed on 01/24/2019.  Priority is given for all claims to the prior-filed U.S. Provisional Application filed on 01/24/2019. 
Claims 1-32 are pending in the instant application. In light of the restriction and the election of species in which claims 1-24 were withdrawn, claims 25-32 are further examined on the merits herein. 

Information Disclosure Statement
The information disclosure statement filed 01/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent documents AU745271, DE4306478, SG71559 have not been provided in full nor have translated abstracts been provided and therefore have not been considered. All other references in the IDS dated 01/16/2020 have been considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second side of the first layer comprising a plurality of protrusions (claim 28) and the plurality of first regions and second regions being triangle-shaped (claim 31) or wave-shaped (claim 32) must be shown in the figures directed to the elected species or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 508 (Fig. 15), 518 (Fig. 18), and 246 (Fig. 20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The word “ketoprophen” should be written as ketoprofen (para. 0008 line 8, para. 0105 line 26).
The word “polymide” should be written as polyamide (para. 0056 line 11).
The word “Inpsire” should be written as Inspire (para. 0056).
The first and second debridement tools and the first portion and second portion of the first and  second debridement tools have the same reference number in the specification (para. 0075).  
Appropriate correction is required.
The use of the terms PEBAX (para. 0056 line 14), Inspire (para. 0056 lines 15 and 17), and Dermasol (para. 0076 line 3, para. 0082 line 4), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P.G. Pub. application no. US/2015/0320603 to Locke (PTO-892).
Regarding claim 25, Locke discloses a dressing (Fig. 1, 102 dressing) for treating a tissue site with negative pressure (para. 0030 lines 1-8), the dressing (Fig. 1, 102 dressing) comprising: a debridement manifold (para. 0030 lines 10-20 describing the layers of the tissue interface; para. 0043 and 0058 both 108 manifold and 110 debridement tool may be formed from open-cell foam satisfying the description of a manifold in the instant application; para. 0102 lines 1-5 debridement tool 510 being similar to 110 debridement tool of Fig. 1-5; Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) having a first section (Fig. 1, 108 manifold) and a second section (Fig. 15, 510 debridement tool), the second section (Fig. 15, 510 debridement tool) positioned adjacent to the first section (para. 0055 lines 1-9; Fig. 1, 108 manifold) comprising a plurality of first regions (Fig. 15, 518 first regions) and a plurality of second regions (Fig. 15, 516 second regions), the plurality of first regions (Fig. 15, 518 first regions) having a greater density than the plurality of second regions (para. 0102 lines 1-14; Fig. 15, 516 second regions).
Regarding claim 26, Locke discloses that the first section (Fig. 1, 108 manifold) of the debridement manifold (Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) is a first layer (Fig. 1A showing 108 as the first layer) and the second section (Fig. 15, 510 debridement tool) of the debridement manifold (Fig. 1 and 15, tissue interface 107 may be both 110 debridement tool and 108 manifold, 510 different embodiment of 110 debridement tool for use with 102 dressing) is a second layer (Fig. 1A showing 110 as the second layer).


    PNG
    media_image1.png
    288
    274
    media_image1.png
    Greyscale

Fig. 1A of Locke

Regarding claim 27, Locke discloses that the first layer (Fig. 1A showing 108 as the first layer) has a first side (Fig. 1A above, 1001 first side) and a second side (Fig. 1A above, 1002 second side), the second side (Fig. 1A above, 1002 second side) configured to face the second layer (Fig. 1A above showing 110 as the second layer facing 1002 second side of 108 first layer/manifold). 
Regarding claim 29, Locke discloses that the second layer (Fig. 1A above showing 110 as the second layer) has a first side (Fig. 1A above, 1003 first side) and a second side (Fig. 1A above, 1004 second side), the first side (Fig. 1A above, 1003 first side) configured to face the second side of the first layer (Fig. 1A above showing 1002 second side of 108 first layer facing 1003 first side of 110 second layer/debridement tool).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Locke ('603) as applied to claims 27, 26, and 25 above, and further in view of Foreign Patent application no. WO/2018/226328 to Locke ('328, PTO-892). The examiner notes that this rejection may be circumvented by a 35 U.S.C. 102(b)(1) exception in light of the instant application and the noted prior art having the same assignee and the noted prior art having a publication date within a year of the effective filing date of the instant application.
Regarding claim 28, Locke discloses that any of the surfaces of 107 tissue interface may have a jagged or uneven profile to induce microstrain (para. 0041 lines 13-16), but fails to disclose a first plurality of protrusions.
Locke (‘328) teaches that the second side of a first layer comprises a first plurality of protrusions (para. 0010 lines 2-10). 
Locke (‘328) is considered to be analogous to the instantly claimed invention in that Locke (‘328) teaches a tissue interface for use with negative pressure wound therapy. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the second side of the first layer of Locke (‘603) to comprise a first plurality of protrusions as taught by Locke (‘328), because Locke (‘328) teaches that spaces formed by the protrusions between the two layers may facilitate fluid communication through the tissue interface when negative pressure is applied to the system (para. 0066 lines 20-24).

Alternatively, claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Locke as applied to claims 27, 26, and 25 above, and further in view of P.G. Pub. application no. US/2010/0160876 to Robinson (PTO-892).
Regarding claim 28, Locke discloses that any of the surfaces of 107 tissue interface may have a jagged or uneven profile to induce microstrain (para. 0041 lines 13-16), but fails to disclose a first plurality of protrusions.
Robinson teaches that both sides of a multi-layered manifold (Fig. 2, 112 four layers of manifold) comprise a plurality of protrusions (Fig. 2, 126 protrusions). 
Robinson is considered to be analogous to the instantly claimed invention in that Robinson teaches a wound dressing for use with negative pressure wound therapy. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the second side of the first layer of Locke to comprise a first plurality of protrusions as taught by Robinson, because Robinson teaches that the protrusions produce microstrain at the cellular level at the tissue site, promoting healing activities (para. 0025; para. 0031 lines 1-4). 

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Locke as applied to claim 25 above, and further in view of P.G. Pub. application no. US/2011/0178451 to Robinson (PTO-892).
Regarding claims 30-32, Locke differs from the instantly claimed invention in that Locke fails to disclose that the plurality of first and second regions are square, triangle, or wave-shaped. 
Robinson discloses a foam wound insert (Fig. 10, 34A) made from a plurality of first (Fig. 10-11, 404 high-density regions) and second (Fig. 10-11, 408 low-density regions) regions of differing density in different shapes (para. 0064 lines 18-24). 
Regarding claim 30, Robinson discloses specifically first and second regions of differing density being square-shaped. Regarding claim 31, Robinson doesn’t specifically disclose triangle-shaped regions; however, this would be considered as an obvious matter of design choice to one of ordinary skill in the art as the change in the shape of the regions of differing density to a triangle shape is not considered as significant absent persuasive evidence in the applicant’s disclosure. Regarding claim 32, Robinson discloses square-shaped regions and a square-wave would be considered as a type of square pattern. 
Robinson is considered to be analogous to the instantly claimed invention in that Robinson teaches a foam wound insert for use with negative pressure wound therapy. One of ordinary skill in the art would have been motivated to modify the shape and configuration of the plurality of regions of low and high density of Locke to be provided in different shapes as taught by Robinson, because Robinson teaches that providing low density regions permits for a user to tear a foam wound insert directionally along the region of low density (para. 0064 lines 5-18). Providing the low- and high-density regions in differing shapes allows for a user to accommodate different types and shapes of wounds that a wound filler could be used for that would otherwise be filled with a cut or broken foam that could lose foam particles within the wound space (para. 0043 lines 4-13; para. 0065 lines 1-16; Fig. 11 tunnel type wound). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781